Matter of Costello (2021 NY Slip Op 04546)





Matter of Costello


2021 NY Slip Op 04546


Decided on July 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
MARK C. DILLON
CHERYL E. CHAMBERS
LEONARD B. AUSTIN, JJ.


2016-07640

[*1]In the Matter of Joseph Richard Costello, a suspended attorney. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Joseph Richard Costello, respondent. (Attorney Registration No. 2897262)




DECISION & ORDERMotion by Joseph Richard Costello for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Costello was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 30, 1998. By opinion and order of this Court dated June 5, 2019, Mr. Costello was suspended from the practice of law for a period of six months, effective July 5, 2019 (Matter of Costello, 174 AD3d 55). Mr. Costello's first motion for reinstatement was denied by decision and order on motion of this Court dated October 20, 2020, with leave to renew.Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Joseph Richard Costello is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Joseph Richard Costello to the roll of attorneys and counselors-at-law.LASALLE, P.J., MASTRO, DILLON, CHAMBERS, and AUSTIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court